Citation Nr: 0426653	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-24 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder, diagnosed as lumbar radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1946.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which reopened the veteran's claim for service 
connection, and then denied the claim on the merits.  

Notwithstanding the RO's determination as to reopening, the 
Board of Veterans' Appeals (Board) is without jurisdiction to 
consider the substantive merits of a previously denied claim 
in the absence of a finding by the Board that new and 
material evidence has been submitted.  In Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) the United States Court of Appeals for 
Veterans Claims (Court) instructed that the Board must 
initially address the issue of whether or not new and 
material evidence has been submitted to reopen a claim in 
cases where there is a prior final decision.  See also 
McGinnis v. Brown, 4 Vet. App. 239 (1993).  


FINDINGS OF FACT

1.  The RO denied service connection for back strain in an 
April 1964 rating decision.  The veteran did not appeal that 
decision to the Board.  

2.  The Board reopened the veteran's claim for a back 
disorder in a December 2002 decision, and denied the claim on 
the merits.  The veteran did not appeal that decision to the 
Court.

3.  The evidence submitted since December 2002 does not raise 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The rating decision in April 1964, which denied the claim 
for service connection for back strain, was final.  
38 U.S.C.A. §§ 4004(b), 4005(c) (1958, Supp. 1962); 38 C.F.R. 
§§ 3.104, 19.2 (1964).  

2.  The December 2002 decision of the Board is final.  
38 C.F.R. § 20.1100 (2003).  

3.  New and material evidence has not been submitted since 
the December 2002 decision of the Board, pertinent to the 
claim of service connection for back disorder diagnosed as 
lumbar radiculopathy, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and advise as to whether 
the appellant or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
veteran's request to reopen his claim was filed in March 2003 
consequently, the current version of § 3.156 (2003) applies.  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004), the Court 
interpreted the law as requiring that the notice requirements 
of the VCAA mandate that the claimant be informed of the 
provisions of the VCAA prior to the initial decision of the 
RO.  In this case, the RO informed the veteran of the 
provisions of the VCAA in June 2003, prior to the initial 
decision as to reopening in August 2003.  

In the August 2003 letter, the RO explained what evidence was 
needed to support the veteran's request to reopen his claim, 
as specified by the regulations at 38 C.F.R. § 3.156 (2003).  
A second letter from the RO to the veteran informed him what 
actions he must take to obtain evidence.  The August 2003 
statement of the case listed the evidence received and 
considered.  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Relevant Laws and Regulations

Once entitlement to service connection for a given disorder 
has been denied by a decision of the Board, that 
determination is final.  In order to later establish service 
connection for the disorder in question, it is required that 
new and material evidence be presented which provides a basis 
warranting reopening the case and a grant of the benefit 
under consideration.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156, 20.1105 (2003).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if it preexisted service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

III.  Factual Background and Analysis

The veteran originally filed a claim for service connection 
for a back disorder in February 1964.  The RO denied the 
veteran's claim in an April 1964 rating decision and notified 
him his claim had been denied in a letter sent to the veteran 
in the same month.  The claims folder does not include an 
appeal of the April 1964 rating decision.  The rating 
decision in April 1964, which denied the claim for service 
connection for back strain, was therefore final.  38 U.S.C.A. 
§ 4005(c) (1958, Supp. 1962); 38 C.F.R. §§ 3.109, 19.2 
(1964).  

In September 1999 the veteran requested that his claim for 
service connection for a back disorder be reopened.  In 
October 1999 the RO found the evidence submitted was not new 
and material, and denied the request to reopen the claim.  
The veteran appealed that decision to the Board.  In December 
2002 the Board issued a decision which reopened the veteran 
claim for service connection for lumbar radiculopathy, and 
then denied the claim on the merits.  

The veteran again requested that his claim be reopened in 
March 2003.  The RO, in an August 2003 rating decision, 
reopened the veteran's claim for service connection for a 
back disorder and denied it on the merits.  The veteran 
appealed that decision to the Board.  

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In this instance, the last final 
disallowance of the claim is the December 2002 decision of 
the Board.  

To determine whether new and material evidence has been 
submitted, the Board has compared the evidence in the claims 
folder in December 2002 with the evidence submitted since 
that date.  

The evidence in the claims folder in December 2002 included 
the veteran's service medical records, which did not reveal 
any references to a back injury in service.  The service 
entrance examination in January 1945, and the service 
separation examination in September 1946, both noted the 
musculoskeletal system to be normal.  There were no records 
of any complaints related to the back in the service medical 
records.  Also in the claims folder at that time was a 
September 1947 appeal of a disqualification for benefits.  A 
sentence in the appeal indicates the veteran said he had 
injured his back in service.  The claims folder also 
contained private medical records beginning in May 1978 which 
include diagnosis of low back pain and subsequent diagnosis 
of a ruptured disc in April 1997, and development of lumbar 
radiculopathy.  

The veteran has submitted additional records since December 
2002.  They include private medical records dated in the 
1990's of treatment for lumbar radiculopathy, and VA 
outpatient treatment records from 2003 which reveal ongoing 
sciatica.  The veteran also submitted a January 2003 
statement from his private physician.  It reads as follows:

Patient hurt back in Feb 1946 while on 
duty in Seoul Korea.  This resulted in 
intermittent pain and work limitations 
till retirement in 1986.  His injury in 
1946 resulted in his chronic back 
problems.  

The private and VA medical records submitted since December 
2002 are cumulative and redundant.  They merely reflect facts 
already in evidence, that the veteran has lumbar 
radiculopathy.  The regulation states that for evidence to be 
new and material is must relate to an unestablished fact.  
38 C.F.R. § 3.156 (2003).  In this instance, the claims 
folder already included private medical records which 
established that a back disorder had been diagnosed and that 
the veteran was being treated for a ruptured disc and 
symptoms of lumbar radiculopathy.  The Board has concluded 
the additional private and VA records do not relate to an 
unestablished fact, and for that reason are not new and 
material.  

The January 2003 statement of the veteran's private 
physician, while new and related to a fact which had not 
previously been established (i.e., that the veteran had a 
back injury in service), is not material.  The Court has held 
that the credibility of the evidence is to be presumed when 
determining whether  new and material evidence has been 
submitted.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
Pellerin v. Brown, 10 Vet. App. 415 (1997) the Court pointed 
out that in two illustrative instances, pre-opening 
credibility determinations had been accepted by the Court.  
In Reonal v. Brown, 5 Vet. App. 460 (1998), the presumption 
of credibility did not arise because the physician relied 
upon appellant's account of his medical history and service 
background, recitations which had already been rejected by 
the RO.  In Kightly v. Brown, 6 Vet. App. 200 (1994), the 
opining physician's statement was rejected because it was 
found to be based upon an inaccurate history as provided by 
the veteran.  See Hadsell v. Brown, 4 Vet. App. 208 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  In the present case, the veteran is 
similarly relying upon a medical history and service 
background that have already been rejected by VA.  Since 
there is no indication in the January 2003 private 
physician's statement that he had reviewed the veteran's 
service medical records, the Board must conclude that he 
relied on statements made by the veteran claiming a history 
of a back injury in service.  Therefore the statement is not 
new and material, as it relies on history already previously 
rejected by the RO and the Board in final decisions.  

The Board concludes that the evidence submitted in an effort 
to reopen his claim is not new and material, as it does not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2003).  


ORDER

The claim for service connection for a back disorder 
diagnosed as lumbar radiculopathy is not reopened, and the 
appeal is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



